Exhibit 10.23







 

UNITEDGLOBALCOM, INC.
EQUITY INCENTIVE PLAN
amended and restated effective October 17, 2003
 






1

--------------------------------------------------------------------------------



TABLE OF CONTENTS
UPage
ARTICLE I - INTRODUCTION
1

1.1
Establishment                                            1

1.2
Purposes                                            1

ARTICLE II - DEFINITIONS
        1

2.1
Definitions                                            1

2.2
Gender and Number                                        4

ARTICLE III - PLAN ADMINISTRATION
4

3.1
General                                            4

3.2
Delegation by Committee                                5

3.3
Grants to Non-Employee Directors                                5

ARTICLE IV - STOCK SUBJECT TO THE PLAN
5

4.1
Number of Shares                                        5

4.2
Other Shares of Stock                                        6

4.3
Adjustments for Stock Split, Stock Dividend, Etc.                        6

4.4
Other Distributions and Changes in the Stock.                        6

4.5
General Adjustment Rules                                    7

4.6
Determination by the Committee, Etc.                            7

ARTICLE V - CORPORATE REORGANIZATION; CHANGE IN CONTROL
7

5.1
Change in Control.                                        7

5.2
Reorganization                                        9

5.3
Required Notice                                        9

5.4
Acceleration of Exercisability                                 10

ARTICLE VI - PARTICIPATION
10

6.1
Eligible Employees; Eligible Consultants                         10

6.2
Non-Employee Directors                                 10

ARTICLE VII - OPTIONS
11

7.1
Grant of Options                                     11

7.2
Stock Option Certificates                                 11

7.3
Restrictions on Incentive Options.                             14

7.4
Stockholder Privileges                                 15

ARTICLE VIII - RESTRICTED STOCK AWARDS
15

8.1
Grant                                             15

8.2
Issuance of Restricted Stock at Beginning of the Restriction Period             
15

8.3
Restrictions                                         16

8.4
Issuance of Stock at End of the Restriction Period                      16

8.5
Completion of Restriction Period.                             16

ARTICLE IX - STOCK UNITS
17




--------------------------------------------------------------------------------



9.1
Grant                                             17

9.2
Rules                                             17

ARTICLE X - STOCK APPRECIATION RIGHTS
18

10.1
Grant of Stock Appreciation Rights                             18

10.2
Tandem SARs                                         18

10.3
Free Standing SARs                                     18

10.4
Consideration                                         19

10.5
Limitations                                         19

10.6
Exercise                                         19

10.7
Termination of Services                                 19

ARTICLE XI - STOCK BONUSES
19

ARTICLE XII - OTHER COMMON STOCK GRANTS
20

ARTICLE XIII - RIGHTS OF PARTICIPANTS
20

13.1
Service                                             20

13.2
Nontransferability                                     20

13.3
No Plan Funding                                     20

ARTICLE XIV - GENERAL RESTRICTIONS
20

14.1
Investment Representations                                 20

14.2
Compliance with Securities Laws                             21

14.3
Changes in Accounting Rules                                 21

14.4
Award Certificate                                     21

ARTICLE XV - OTHER EMPLOYEE BENEFITS
21

ARTICLE XVI - PLAN AMENDMENT, MODIFICATION AND TERMINATION
22

16.1
Amendment and Termination                                 22

ARTICLE XVII - WITHHOLDING
22

17.1
Withholding Requirement                                 22

17.2
Withholding With Stock                                 22

ARTICLE XVIII - REQUIREMENTS OF LAW
23

18.1
Requirements of Law                                     23

18.2
Federal Securities Law Requirements                     23

18.3
Governing Law                                     23

ARTICLE XIX - MISCELLANEOUS
23

19.1
Expiration                                         23

19.2
Amendments, Etc.                                     23

19.3
Treatment of Proceeds                                 23

19.4
Section Headings                                     23

19.5
Severability                                         23

19.6
Gender and Number                                     24

19.7
Company's Rights                                     24

ARTICLE XX - DURATION OF THE PLAN
24



    
#887498 v14







--------------------------------------------------------------------------------









UNITEDGLOBALCOM, INC.


EQUITY INCENTIVE PLAN






ARTICLE I -
INTRODUCTION


1.1    Establishment UnitedGlobalCom, Inc., a Delaware corporation
("UnitedGlobalCom"), hereby establishes the UnitedGlobalCom, Inc. Equity
Incentive Plan (the "Plan") effective September 1, 2003, for certain employees
of the Company (as defined in subsection 2.1(i)), certain consultants to the
Company and Non-Employee Directors (as defined in subsection 2.1(r)) of the
Company. The Plan permits the grant of incentive stock options within the
meaning of section 422 of the Internal Revenue Code of 1986, as amended,
non-qualified stock options, restricted stock awards, stock appreciation rights,
stock bonuses, stock units and other stock grants to certain employees of the
Company, and permits the grant of non-qualified stock options to certain
consultants to the Company and to Non-Employee Directors of the Company.


1.2    Purposes. The purposes of the Plan are to provide those who are selected
for participation in the Plan with added incentives to continue in the long-term
service of the Company and to create in such persons a more direct interest in
the future success of the operations of the Company by relating incentive
compensation to increases in stockholder value, so that the income of those
participating in the Plan is more closely aligned with the income of the
Company's stockholders. The Plan is also designed to provide a financial
incentive that will help the Company attract, retain and motivate the most
qualified employees, consultants and Non-Employee Directors.




ARTICLE II -
DEFINITIONS
2.1    Definitions. The following terms shall have the meanings set forth below:


(a)"Affiliated Corporation"
means any corporation or other entity that is affiliated with UnitedGlobalCom
through stock ownership or otherwise and is designated as an "Affiliated
Corporation" by the Board, provided, however, that for purposes of Incentive
Options granted pursuant to the Plan, an "Affiliated Corporation" means any
parent or subsidiary of UnitedGlobalCom as defined in section 424 (c) or (f) of
the Code.
(b)"Award"
means an Option, an award of Restricted Stock, a Stock Appreciation Right, a
Stock Unit, grants of Stock pursuant to Article XI or other issuances of Stock
hereunder.

1

--------------------------------------------------------------------------------





(c)"Award Certificate" means an agreement or certificate evidencing an Award or
Awards, as any such agreement or certificate may amended from time to time, as
approved by the Committee.
(d)"Board" means the Board of Directors of UnitedGlobalCom.
(e)"Class A Stock" means the Class A common stock, $0.01 par value of
UnitedGlobalCom.
(f)"Class B Stock" means the Class B common stock, $0.01 par value of
UnitedGlobalCom.
(g)"Code" means the Internal Revenue Code of 1986, as it may be amended from
time to time.
(h)"Committee" means a committee consisting of members of the Board who are
empowered hereunder to take actions in the administration of the Plan. The
Committee shall be so constituted at all times as to permit the Plan to comply
with the requirements of section 162(m) of the Code. Except as provided in
Section 3.2, the Committee shall select Participants from Eligible Employees and
Eligible Consultants of the Company and shall determine the awards to be made
pursuant to the Plan and the terms and conditions thereof.
(i)"Company" means UnitedGlobalCom and the Affiliated Corporations.
(j)"Disabled" or "Disability" shall have the meaning given to such terms in
section 22(e)(3) of the Code.
(k)"Dividend Equivalents" means, with respect to Stock to be issued pursuant to
a Restricted Stock Award at the end of the Restriction Period, to the extent
specified by the Committee only, an amount equal to all dividends and other
distributions (or the economic equivalent thereof) which are payable to
stockholders of record during the Restriction Period on a like number and kind
of shares of Stock.
(l)"Domestic Relations Order" means a domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act, or the rules
thereunder.
(m)"Effective Date" means September 1, 2003.
(n)"Eligible Consultants" means those consultants to the Company who are
determined, by the Committee, to be individuals whose services are important to
the Company and who are eligible to receive Awards, other than Incentive
Options, under the Plan.
(o)"Eligible Employees" means those employees (including, without limitation,
officers and directors who are also employees) of the Company or any Affiliated
Corporation, who are determined by the Committee to be eligible to receive the
grant of Awards under this Plan. For purposes of the Plan, an employee is any
individual who provides services to the Company or any subsidiary or division
thereof as a common law employee. An Eligible Employee shall not include any
individual who provides services to the Company or any

2

--------------------------------------------------------------------------------



subsidiary or division thereof under an agreement, contract, or any other
arrangement pursuant to which the individual is initially classified as an
independent contractor, even if the individual is subsequently reclassified as a
common law employee as a result of a final decree of a court of competent
jurisdiction or the settlement of an administrative or judicial proceeding.
Leased employees within the meaning of section 414(n) of the Code shall not be
treated as Eligible Employees under this Plan.
(p)"Fair Market Value" of a share of Class A Stock or Class B Stock on any day
means the last sale price (or, if no last sale price is reported, the average of
the high bid and low asking price) for a share of Class A Stock or Class B
Stock, as applicable, on such day (or, if such day is not a trading day, on the
next preceding trading day) as reported on the consolidated transaction
reporting system for the principal national securities exchange on which shares
of Class A Stock or Class B Stock, if applicable, are listed on such day or if
such Shares are not then listed on a national securities exchange, then as
reported on Nasdaq or, if such Shares are not then listed or quoted on Nasdaq,
then as quoted by the National Quotation Bureau Incorporated. If for any day the
Fair Market Value of a share of Class A Stock or Class B Stock, if applicable,
is not determinable by any of the foregoing means, then the Fair Market Value
for such day shall be determined in good faith by the Committee on the basis of
such quotations and other considerations as the Committee deems appropriate. If
the Class B Stock is not listed or reported on any securities exchange or
national market system, the Fair Market Value of the Class B Stock for purposes
of the grant of Options under the Plan shall be equal to the Fair Market Value
of the Class A Stock.
(q)"Incentive Option" means an Option designated as such and granted in
accordance with section 422 of the Code.
(r)"Non-Employee Director" means a member of the Board who is not an employee
(as defined in the second sentence of subsection 2.1(l) above) of the Company.
(s)"Non-Qualified Option" means any Option other than an Incentive Option.
(t)"Option" means a right to purchase Stock at a stated or formula price for a
specified period of time pursuant to Article VII of this Plan. Options granted
under the Plan shall be either Incentive Options or Non-Qualified Options.
(u)"Option Certificate" shall have the meaning given to such term in Section 7.2
hereof.
(v)"Option Holder" means a Participant who has been granted one or more Options
under the Plan.
(w)"Option Price" means the price at which each Share of Stock subject to an
Option may be purchased, determined in accordance with subsection 7.2(b).
(x)"Participant" means an Eligible Employee or Eligible Consultant designated by
the Committee from time to time during the term of the Plan to receive one or

3

--------------------------------------------------------------------------------



more of the Awards provided under the Plan or a Non-Employee Director who has
been granted an Option.
(y)"Restricted Stock" means shares of Stock or the right to receive shares of
Stock, as the case may be, awarded to a Participant pursuant to Article VIII
that is subject to certain restrictions imposed in accordance with the
provisions of such Article.
(z)"Restriction Period" means a period of time beginning on the date of each
Restricted Stock Award and ending on the Vesting Date with respect to such
Award.
(aa)"Share" means a share of Stock.
(ab)"Stock" means the Class A Stock and the Class B Stock.
(ac)"Stock Appreciation Right" means the right, granted by the Committee
pursuant to the Plan, to receive a payment determined by reference to the Fair
Market Value of a Share of Stock subsequent to the grant of such Award pursuant
to Article X of this Plan.
(ad)"Stock Bonus" means either an outright grant of Stock or a grant of Stock
subject to and conditioned upon certain employment or performance related goals
pursuant to Article XI of the Plan.
(ae)"Stock Unit" means a measurement component equal to the Fair Market Value of
one Share of Stock on the date for which a determination is made pursuant to the
provisions of Article IX of this Plan.
(af)"UnitedGlobalCom" means UnitedGlobalCom, Inc., a Delaware corporation.
(ag)"Vesting Date," with respect to any Restricted Stock Award hereunder, means
the date on which such Restricted Stock Award ceases to be subject to a risk of
forfeiture, as designated in or determined in accordance with the Award
Certificate with respect to such Restricted Stock Award pursuant to
Article VIII. If more than one Vesting Date is designated for a Restricted Stock
Award, reference in the Plan to a Vesting Date in respect of such Award shall be
deemed to refer to each part of such Award and the Vesting Date for such part.
2.2    Gender and Number Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.




ARTICLE III -
PLAN ADMINISTRATION


3.1    General. The Plan shall be administered by the Committee. In accordance
with the provisions of the Plan, the Committee shall, in its sole discretion,
select the Participants from among the Eligible Employees and Eligible
Consultants, determine the Awards to be made pursuant to the Plan, the number of
Stock Units, Stock Appreciation Rights or shares of Stock to be issued
thereunder and the time at which such Awards are to be made, fix the Option
Price,

4

--------------------------------------------------------------------------------



period and manner in which an Option becomes exercisable, establish the duration
and nature of Restricted Stock Award restrictions, establish the terms and
conditions applicable to Stock Bonuses and Stock Units, and establish such other
terms and requirements of the various compensation incentives under the Plan as
the Committee may deem necessary or desirable and consistent with the terms of
the Plan. The Committee shall determine the form or forms of the agreements with
Participants that shall evidence the particular provisions, terms, conditions,
rights and duties of the Company and the Participants with respect to Awards
granted pursuant to the Plan, which provisions need not be identical except as
may be provided herein; provided, however, that Eligible Consultants shall not
be eligible to receive Incentive Options. The Committee may from time to time
adopt such rules and regulations for carrying out the purposes of the Plan as it
may deem proper and in the best interests of the Company. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any agreement entered into hereunder in the manner and to the extent
it shall deem expedient and it shall be the sole and final judge of such
expediency. No member of the Committee shall be liable for any action or
determination made in good faith. The determinations, interpretations and other
actions of the Committee pursuant to the provisions of the Plan shall be binding
and conclusive for all purposes and on all persons.


3.2    Delegation by Committee. The Committee may from time to time in
accordance with applicable law, delegate to specified officers of
UnitedGlobalCom, the power and authority to grant Awards under the Plan to
specified groups of Eligible Employees and Eligible Consultants, subject to such
restrictions and conditions as the Committee, in its sole discretion, may
impose. The delegation shall be as broad or as narrow as the Committee shall
determine. To the extent that the Committee has delegated the authority to
determine certain terms and conditions of an Award, all references in the Plan
to the Committee's exercise of authority in determining such terms and
conditions shall be construed to include the UnitedGlobalCom officer or officers
to whom the Committee has delegated the power and authority to make such
determination. The power and authority to grant Awards to any employee or
consultant who is covered by Section 16(b) of the Securities Exchange Act of
1934 (the "1934 Act") shall not be delegated by the Committee.


3.3    Grants to Non-Employee Directors. The full Board may make grants of
Non-Qualified Options to Non-Employee Directors. Wherever this Plan provides for
administration or decision making with respect to Options, the full Board shall
have such powers with respect to the grant of Non-Qualified Options to
Non-Employee Directors.


ARTICLE IV -
STOCK SUBJECT TO THE PLAN


4.1    Number of Shares. The maximum aggregate number of Shares that may be
issued under the Plan at any time pursuant to Awards shall be an aggregate of
39,000,000 Shares, which may be any combination of Class A Stock or Class B
Stock as the Committee may determine in its sole discretion, plus an additional
number of Shares, which may be any combination of Class A Stock or Class B Stock
as the Committee shall determine in its sole discretion, on January 1 of each
calendar year (beginning with calendar year 2004) during the duration of the
Plan equal to 1% of the aggregate number of shares of Class A Stock and Class B
Stock outstanding on December 31 of the immediately preceding calendar year,
provided,

5

--------------------------------------------------------------------------------



however, that the number of Shares of Class B Stock as to which Awards may be
granted may not exceed 3,000,000 minus the number of Shares of Class B Stock as
to which Awards have been granted under previous option or incentive plans,
unless and until a greater number of Shares of Class B Stock may be covered by
Awards consistent with the terms of the Restated Certificate of Incorporation of
UnitedGlobalCom and the Standstill Agreement, dated as of January 30, 2002,
among UnitedGlobalCom, Liberty Media Corporation, Liberty Global, Inc. and
Liberty UCOMA, LLC (the "Standstill Agreement"). Notwithstanding anything to the
contrary contained herein, no Award granted hereunder shall become void or
otherwise be adversely affected solely because of a change in the number of
Shares of UnitedGlobalCom that are issued and outstanding from time to time,
provided that changes to the issued and outstanding Shares may result in
adjustments to outstanding Awards in accordance with the provisions of this
Article IV. The maximum number of Shares with respect to which a Participant may
receive Options and Stock Appreciation Rights under the Plan in any calendar
year is 5,000,000. The maximum number of Shares as to which Incentive Options
may be granted is 39,000,000. The Shares may be either authorized and unissued
Shares or previously issued Shares acquired by UnitedGlobalCom. Such maximum
numbers may be increased from time to time by approval of the Board and by the
stockholders of UnitedGlobalCom if, in the opinion of counsel for
UnitedGlobalCom, stockholder approval is required. UnitedGlobalCom shall at all
times during the term of the Plan and while any Awards are outstanding retain as
authorized and unissued Stock at least the number of Shares from time to time
required under the provisions of the Plan, or otherwise assure itself of its
ability to perform its obligations hereunder.


4.2    Other Shares of Stock. Any shares of Stock that are subject to an Option
that expires or for any reason is terminated unexercised and any shares of Stock
that are subject to an Award (other than an Option) and that are forfeited shall
automatically become available for use under the Plan.


4.3    Adjustments for Stock Split, Stock Dividend, Etc. Unless otherwise
provided by the Committee, if UnitedGlobalCom shall at any time increase or
decrease the number of its outstanding Shares or change in any way the rights
and privileges of such Shares by means of the payment of a stock dividend or any
other distribution upon such shares payable in Stock, or through a stock split,
subdivision, consolidation, combination, reclassification or recapitalization
involving the Stock, in each case, without the receipt of consideration by the
Company, then in relation to the Stock that is affected by one or more of the
above events, the numbers, rights and privileges of the following shall be
increased, decreased or changed in like manner as if they had been issued and
outstanding, fully paid and nonassessable at the time of such occurrence: (i)
the Shares as to which Awards may be granted under the Plan, (ii) the Shares
then included in each outstanding Award granted hereunder, (iii) the maximum
number of Shares available for grant to any one person in a calendar year, (iv)
the maximum number of Shares available for grant pursuant to Incentive Options,
and (v) the number of Shares subject to a delegation of authority under Section
4.2 of this Plan.


4.4    Other Distributions and Changes in the Stock. If
(a)UnitedGlobalCom shall at any time distribute with respect to the Stock assets
or securities of persons other than UnitedGlobalCom (excluding cash or
distributions referred to in Section 4.3), or

6

--------------------------------------------------------------------------------





(b)UnitedGlobalCom shall at any time grant to the holders of its Stock rights to
subscribe pro rata for additional shares thereof or for any other securities of
UnitedGlobalCom, or


(c)there shall be any other change (except as described in Section 4.3) in the
number or kind of outstanding Shares or of any stock or other securities into
which the Stock shall be changed or for which it shall have been exchanged,


and if the Committee shall in its sole discretion determine that the event
described in subsection (a), (b), or (c) above equitably requires, in order to
preserve the benefits intended to be made available, an adjustment in the number
or kind of Shares subject to an Option or other Award, an adjustment in the
Option Price or the taking of any other action by the Committee, including
without limitation, the setting aside of any property for delivery to the
Participant upon the exercise of an Option or the full vesting of an Award, then
such adjustments shall be made, or other action shall be taken, by the
Committee, as the Committee in its sole discretion shall deem appropriate, and
shall be effective for all purposes of the Plan and on each outstanding Option
or Award that involves the particular type of stock for which a change was
effected.
4.5    General Adjustment Rules . No adjustment or substitution provided for in
this Article IV shall require UnitedGlobalCom to sell a fractional share of
Stock under any Option, or otherwise issue a fractional share of Stock, and the
total substitution or adjustment with respect to each Option and other Award
shall be limited by deleting any fractional share. In the case of any such
substitution or adjustment, the aggregate Option Price for the total number of
shares of Stock then subject to an Option shall remain unchanged but the Option
Price per share under each such Option shall be equitably adjusted by the
Committee to reflect the greater or lesser number of shares of Stock or other
securities into which the Stock subject to the Option may have been changed, and
appropriate adjustments shall be made to other Awards to reflect any such
substitution or adjustment.


4.6    Determination by the Committee, Etc. Adjustments under this Article IV
shall be made by the Committee in its sole discretion, whose determinations with
regard thereto shall be final and binding upon all parties thereto.




ARTICLE V -
CORPORATE REORGANIZATION; CHANGE IN CONTROL


5.1    Change in Control.
(a)    If a Change in Control (as defined below) occurs under (c)(i) below
without the prior approval of at least a majority of the members of the Board
unaffiliated with such person or under (c)(ii) below, then all outstanding
Options and Stock Appreciation Rights held by Participants who are employees or
directors as of the date of the Change in Control shall become exercisable in
full, regardless of whether all conditions of exercise relating to length of
service have been satisfied, all restrictions with respect to outstanding
Restricted Stock Awards held by Participants who are employees or directors as
of the date of the Change in Control shall immediately lapse, all outstanding
Stock Units held by Participants who are employees or directors as of the date
of the Change in Control shall become vested in full, and all other

7

--------------------------------------------------------------------------------



outstanding Awards held by Participants who are employees or directors as of the
date of the Change in Control shall become immediately exercisable or shall
vest, as the case may be, without any further action or passage of time,
provided, in each case, that if a Participant's employment or service shall
terminate prior to the complete exercise of such Award, then such Award shall be
exercisable following such termination of employment or service only to the
extent provided in the applicable Award agreement and this Plan, including,
without limitation, subsection 7.2(d) and Section 10.7.


(b)    If a Change in Control (as defined below) occurs under (c)(i) below with
the prior approval of at least a majority of the members of the Board
unaffiliated with such person and (i) the Participant's employment or other
service with the Company is involuntarily terminated by the Company within one
year after such Change in Control (other than for "cause" as defined in
subsection 7.2(d)) or (ii) within one year following the Change in Control, the
Participant resigns as a result of being assigned duties materially different
from such Participant's duties, authority or responsibilities prior to such
Change in Control and Participant has given the Company 30 days prior written
notice with reasonable detail of the facts on which the resignation is based and
the Company had failed to remedy such circumstances within the 30 day period,
all outstanding Options and Stock Appreciation Rights held by such Participant
shall become exercisable in full, regardless of whether all conditions of
exercise relating to length of service have been satisfied, all restrictions
with respect to outstanding Restricted Stock Awards held by such Participant
shall immediately lapse, all outstanding Stock Units held by such Participant
shall become vested in full, and all other outstanding Awards held by such
Participant shall become immediately exercisable or shall vest, as the case may
be, without any further action or passage of time, provided, in each case, that
such Award shall be exercisable following such termination of employment or
service only to the extent provided in the applicable Award agreement and this
Plan, including, without limitation, subsection 7.2(d) and Section 10.7.
        
(c)    "Change in Control" is deemed to have occurred if (i) a person (as such
term is used in Section 13(d) of the 1934 Act) becomes the beneficial owner (as
defined in Rule 13d-3 under the 1934 Act) of shares of UnitedGlobalCom having
more than 50% of the total number of votes that may be cast for the election of
directors of UnitedGlobalCom and after such acquisition such person has the
ability, through share ownership, contract or otherwise, to elect persons
constituting a majority of the Board; or (ii) individuals who constitute the
directors of UnitedGlobalCom at the beginning of a 24-month period (together
with any new or replacement directors as approved by a vote of at least a
majority of the members of the Board in office immediately prior to such period
and of the new and replacement director so approved) cease to constitute at
least 2/3 of all directors at any time during such period; provided, however,
any increased beneficial ownership by Liberty (as defined below) and its
affiliates or increase in the number of directors appointed or elected by
Liberty and its affiliates shall not be deemed a Change in Control for purposes
of this Plan.


(d)    “Liberty” means Liberty Media Corporation, a Delaware corporation and any
successor (by merger, consolidation, transfer or otherwise) to all or
substantially all of its assets; provided that if a Transferee Parent (as
defined below) becomes the beneficial owner of all or substantially all of the
equity securities of UnitedGlobalCom then beneficially owned by Liberty as to
which Liberty has dispositive power, the term “Liberty” shall mean such
Transferee Parent and any successor (by merger, consolidation, transfer or
otherwise) to all or substantially

8

--------------------------------------------------------------------------------



all of its assets. Transferee Parent means, in the event of any transaction or
series of related transactions involving the direct or indirect transfer (or
relinquishment of control) by Liberty of a person or persons (a “Transferred
Person”) that hold equity securities of UnitedGlobalCom beneficially owned by
Liberty, such Transferred Person or its successor in such transaction or any
ultimate parent entity (within the meaning of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended) of such Transferred Person or its
successor if immediately after giving effect to such transaction or the last
transaction in such series, voting securities representing at least a majority
of the voting power of the outstanding voting securities of such Transferred
Person, successor or ultimate parent entity are beneficially owned by any
combination of Liberty, persons who prior to such transaction were beneficial
owners of a majority of, or a majority of the voting power of, the outstanding
voting securities of Liberty (or of any publicly traded class or series of
voting securities of Liberty designed to track the economic performance of a
specified group of assets or businesses) or persons who are Control Persons.
“Control Person” for this purpose means each of (1) the Chairman of the Board of
Liberty, (2) the President of Liberty, (3) any Executive Vice President of
Liberty, (4) each of the directors of Liberty and (5) the respective family
members, estates and heirs of each of the persons referred to in clauses (1)
through (4) above and any trust or other investment vehicle for the primary
benefit of any of such persons or their respective family members or heirs.
“Family members” for this purpose means the parents, descendants, stepchildren,
step grandchildren, nieces and nephews, and spouses of the specified person.
Beneficial ownership for purposes of the foregoing shall be determined pursuant
to Rule 13d‑3 and Rule 13d‑5 of the 1934 Act and any successor regulation,
except that a person shall be deemed to have beneficial ownership of all
securities that such person has or acquires the right to acquire, whether such
right is exercisable immediately or after the passage of time.


5.2    Reorganization . Except as provided otherwise by the Committee at the
time an Award is granted, if one of the following events has occurred and if the
notice required by Section 5.3 shall have first been given, the Plan and all
Options then outstanding hereunder shall automatically terminate and be of no
further force and effect whatsoever, and other Awards then outstanding shall be
treated as described in Sections 5.3 and 5.4, without the necessity for any
additional notice or other action by the Board, the Committee or
UnitedGlobalCom: (a) the merger or consolidation of UnitedGlobalCom with or into
another corporation (other than a consolidation or merger in which
UnitedGlobalCom is the continuing corporation and which does not result in any
reclassification or change of outstanding shares of stock); or (b) the sale or
conveyance of the property of UnitedGlobalCom as an entirety or substantially as
an entirety (other than a sale or conveyance in which UnitedGlobalCom continues
as holding company of an entity or entities that conduct the business or
business formerly conducted by UnitedGlobalCom); or (c) the dissolution or
liquidation of UnitedGlobalCom.


5.3    Required Notice. At least 15 days' prior written notice of any event
described in Section 5.2 shall be given by UnitedGlobalCom to each Option Holder
and Participant, unless in the case of the events described in clauses (a) or
(b) of Section 5.2, UnitedGlobalCom, or the successor or purchaser, as the case
may be, shall make adequate provision for the taking of such action with respect
to outstanding Awards which, in the opinion of the Committee, is equitable and
appropriate to substitute a new Award for such Award or to assume such Award and
to make such new or assumed Award, as nearly as may be practicable, equivalent
to the old Award (before giving effect to any acceleration of the vesting or
exercisability thereof), taking into

9

--------------------------------------------------------------------------------



account, to the extent applicable, the kind and amount of securities, cash, or
other assets into or for which the applicable Shares of Stock may be changed,
converted, or exchanged in connection with the events described in clauses (a)
or (b) of Section 5.2. The provisions of this Article V shall similarly apply to
successive mergers, consolidations, sales or conveyances. Such notice shall be
deemed to have been given when delivered personally to a Participant by
registered or certified mail, postage prepaid, at such Participant's address
last known to the Company.


5.4    Acceleration of Exercisability. Participants notified in accordance with
Section 5.3 may exercise their Options at any time before the occurrence of the
event requiring the giving of notice (but subject to occurrence of such event),
regardless of whether all conditions of exercise relating to length of service,
attainment of financial performance goals or otherwise have been satisfied. Upon
the giving of notice in accordance with Section 5.3, all restrictions with
respect to Restricted Stock and other Awards shall lapse immediately, all Stock
Units shall become payable immediately, and all Stock Appreciation Rights shall
become exercisable. Any Options, Stock Appreciation Rights or Stock Units or
other Awards that are not assumed or substituted under Section 5.3 that have not
been exercised prior to the event described in Section 5.2 shall automatically
terminate upon the occurrence of such event.


ARTICLE VI -
PARTICIPATION


6.1    Eligible Employees; Eligible Consultants. Participants in the Plan shall
be those Eligible Employees and Eligible Consultants selected by the Committee
to receive Awards under the Plan. Participants may be granted from time to time
one or more Awards; provided, however, that the grant of each such Award shall
be separately approved by the Committee and receipt of one such Award shall not
result in automatic receipt of any other Award. Upon determination by the
Committee that an Award is to be granted to a Participant, written notice shall
be given to such person, specifying the terms, conditions, rights and duties
related thereto, including whether the Shares subject to an Award are Class A
Stock or Class B Stock. Each Participant shall, if required by the Committee,
enter into an agreement with UnitedGlobalCom, in such form as the Committee
shall determine and which is consistent with the provisions of the Plan,
specifying such terms, conditions, rights and duties. Awards shall be deemed to
be granted as of the date specified in the grant resolution of the Committee. In
the event of any inconsistency between the provisions of the Plan and any such
agreement entered into hereunder, the provisions of the Plan shall govern.


6.2    Non-Employee Directors. The Committee may, from time to time, grant
Non-Qualified Options to one or more Non-Employee Directors, who shall be
Participants in the Plan. Each Option shall include the terms and conditions
that are determined by the Committee and that are consistent with the terms of
the Plan, and shall specify whether the Shares subject to such Option are Class
A Stock or Class B Stock. Each Participant shall, if required by the Committee,
enter into an agreement with UnitedGlobalCom, in such form as the Committee
shall determine and that is consistent with the terms of the Plan, specifying
the terms and conditions of the Option and the rights and duties of the
Participant. An Option shall be deemed granted as of the date specified in the
grant resolution of the Committee. In the event of any inconsistency between the
provisions of the Plan and any such agreement entered into hereunder, the
provisions of the Plan shall govern.



10

--------------------------------------------------------------------------------



ARTICLE VII -
OPTIONS
7.1    Grant of Options. Coincident with or following designation for
participation in the Plan, a Participant may be granted one or more Options. The
Committee in its sole discretion shall designate whether an Option is an
Incentive Option or a Non-Qualified Option; provided, however, that only
Non-Qualified Options may be granted to Eligible Consultants and Non-Employee
Directors. The Committee may grant both an Incentive Option and a Non-Qualified
Option to an Eligible Employee at the same time or at different times. Incentive
Options and Non-Qualified Options, whether granted at the same time or at
different times, shall be deemed to have been awarded in separate grants and
shall be clearly identified, and in no event shall the exercise of one Option
affect the right to exercise any other Option or affect the number of shares for
which any other Option may be exercised. An Option shall be considered as having
been granted on the date specified in the grant resolution of the Committee.


7.2    Stock Option Certificates. Each Option granted under the Plan shall be
evidenced by an Award Certificate (an "Option Certificate"), as any such Option
Certificate may be supplemented or amended from time to time. An Option
Certificate shall be issued by UnitedGlobalCom in the name of the Participant to
whom the Option is granted (the "Option Holder") and in such form as may be
approved by the Committee. The Option Certificate shall incorporate and conform
to the conditions set forth in this Section 7.2 as well as such other terms and
conditions that are not inconsistent as the Committee may consider appropriate
in each case.


(a)Number of Shares . Each Option Certificate shall state that it covers a
specified number of shares of Stock and state whether the Stock covered is Class
A Stock or Class B Stock, all as determined by the Committee.


(b)Price . The price at which each share of Stock covered by an Option may be
purchased shall be determined in each case by the Committee and set forth in the
Option Certificate, but, in the case of an Incentive Option, in no event shall
the price be less than 100 percent of the Fair Market Value of the Stock on the
date the Incentive Option is granted.


(c)Duration of Options; Restrictions on Exercise. Each Option Certificate shall
state the period of time, determined by the Committee, within which the Option
may be exercised by the Option Holder (the "Option Period"). The Option Period
must end, in all cases, not more than ten years from the date the Option is
granted. The Option Certificate shall also set forth any installment or other
restrictions on exercise of the Option during such period, if any, as may be
determined by the Committee. Each Option shall become exercisable (vest) over
such period of time, if any, or upon such events, as determined by the
Committee, provided, however, that no Option shall be exercisable for six months
following the date of grant, unless the Committee specifies otherwise, either at
the time of grant or thereafter.


(d)Termination of Services, Death, Disability, Etc. The Committee may specify
the period, if any, during which an Option may be exercised following
termination of the Option Holder's services. The effect of this subsection
7.2(d) shall be limited to determining the consequences of a termination and
nothing in this subsection 7.2(d) shall restrict or otherwise

11

--------------------------------------------------------------------------------



interfere with the Company's discretion with respect to the termination of any
individual's services. If the Committee does not otherwise specify, the
following shall apply:


(i)If the employment or consulting relationship, or services as a Non-Employee
Director, of an Option Holder by or with the Company terminates for any reason
other than death or Disability within six months after the date the Option is
granted or if the employment or consulting relationship of the Option Holder by
or with the Company is terminated within the Option Period for "cause", as
determined by the Company, the Option shall thereafter be void for all purposes.
As used in this subsection 7.2(d), "cause" shall mean the Option Holder's
willful misconduct, a willful failure to perform the Option Holder's duties,
insubordination, theft, dishonesty, conviction of a felony or any other willful
conduct that is materially detrimental to the Company or such other cause as the
Board in good faith reasonably determines provides cause for the discharge of an
Option Holder.


(ii)If the Option Holder becomes Disabled, the Option may be exercised by the
Option Holder within one year following the Option Holder's termination of
services on account of Disability (provided that such exercise must occur within
the Option Period), but not thereafter. In any such case, the Option will vest
fully and may be exercised as to all Shares then subject to the Option.


(iii)If the Option Holder dies during the Option Period while still performing
services for the Company or during the applicable exercisability period referred
to in (ii) above or (iv) or (v) below, the Option may be exercised by those
entitled to do so under the Option Holder's will or by the laws of descent and
distribution within one year following the Option Holder's death, (provided that
such exercise must occur within the Option Period), but not thereafter. If the
Option Holder dies during the Option Period while still performing services for
the Company, the Option will vest fully and may be exercised as to all Shares
then subject to the Option. If the Option Holder dies following termination of
employment or services for the Company, the Option may be exercised only as to
the Shares as to which the Option was exercisable immediately prior to the date
of death.


(iv)If the Option Holder who is an Eligible Employee "retires" (which for this
purpose shall mean termination of employment with the Company other than for
"cause", Disability or death on or after reaching age 62) within the Option
Period, the Option may be exercised by the Option Holder within one year
following the Option Holder's termination of services on account of "retirement"
(provided that such exercise must occur within the Option Period), but not
thereafter. In any such case, the Option may be exercised only as to the Shares
as to which the Option had become exercisable on or before the date of the
Option Holder's "retirement." An Incentive Option that is not exercised within
three months following the date the Option Holder "retires" shall automatically
become a Non-Qualified Option.


(v)If the services of the Option Holder terminates (which for this purpose means
that the Option Holder is no longer employed by the Company, performing services
for the Company or serving as an Non-Employee Director of the Company) within
the Option Period for any reason other than retirement, cause, Disability, or
death, as applicable, and such termination occurs more than six months after the
Option is granted, the Option may be exercised by the Option Holder within one
year following the date of such termination (provided that such exercise must
occur within the Option Period), but not thereafter, in the case of a
Non-Qualified Option, and within three months following the date of such
termination (provided

12

--------------------------------------------------------------------------------



that such exercise must occur within the Option Period), but not thereafter, in
the case of an Incentive Option. In any such case, the Option may be exercised
only as to the Shares as to which the Option had become exercisable on or before
the date of termination of services.


(e)Exercise, Payments, Etc.


(i)The method for exercising each Option granted hereunder shall be by delivery
to UnitedGlobalCom of written notice specifying the number of Shares with
respect to which such Option is exercised. The purchase of such Shares shall
take place at the principal offices of UnitedGlobalCom within thirty days
following delivery of such notice, at which time the Option Price of the Shares
shall be paid in full by any of the methods set forth below or a combination
thereof. Except as set forth in the next sentence, the Option shall be exercised
when the Option Price for the number of shares as to which the Option is
exercised is paid to UnitedGlobalCom in full. Subject to applicable law and
regulation, if the Option Price is paid by means of a broker's loan transaction
described in subsection 7.2(e)(ii)(D), in whole or in part, the closing of the
purchase of the Stock under the Option shall take place (and the Option shall be
treated as exercised) on the date on which, and only if, the sale of Stock upon
which the broker's loan was based has been closed and settled, unless the Option
Holder makes an irrevocable written election, at the time of exercise of the
Option, to have the exercise treated as fully effective for all purposes upon
receipt of the Option Price by UnitedGlobalCom regardless of whether or not the
sale of the Stock by the broker is closed and settled. A properly executed
certificate or certificates representing the Shares shall be delivered to or at
the direction of the Option Holder upon payment therefor. If Options on less
than all shares evidenced by an Option Certificate are exercised,
UnitedGlobalCom shall deliver a new Option Certificate evidencing the Option on
the remaining shares upon delivery of the Option Certificate for the Option
being exercised.


(ii)As determined by the Committee in its sole discretion, the exercise price
may be paid by any of the following methods or any combination of the following
methods at the election of the Option Holder, or by any other method approved by
the Committee upon the request of the Option Holder:
(A)in cash;


(B)by certified check, cashier's check or other check acceptable to
UnitedGlobalCom, payable to the order of UnitedGlobalCom;


(C)by delivery to UnitedGlobalCom of certificates representing the number of
Shares then owned by the Option Holder, the aggregate Fair Market Value of which
equals the aggregate purchase price of the Stock purchased pursuant to the
Option, properly endorsed for transfer to UnitedGlobalCom; provided however,
that no Option may be exercised by delivery to UnitedGlobalCom of certificates
representing Stock, unless such Stock has been held by the Option Holder for
more than six months or such other period as specified by the Committee; for
purposes of this Plan, the Fair Market Value of any Shares of Stock delivered in
payment of the purchase price upon exercise of the Option shall be the Fair



13

--------------------------------------------------------------------------------



Market Value as of the exercise date; the exercise date shall be the day of
delivery of the certificates for the Stock used as payment of the Option Price;
or


(D)to the extent permitted by applicable law, by delivery to UnitedGlobalCom of
a properly executed notice of exercise together with irrevocable instructions to
a broker to deliver to UnitedGlobalCom promptly the amount of the proceeds of
the sale of all or a portion of the Stock or of a loan from the broker to the
Option Holder required to pay the Option Price.


(f)TDate of Grant T. An Option shall be considered as having been granted on the
date specified in the grant resolution of the Committee.


(g)Withholding.


(i)Non-Qualified Options. Upon exercise of an Option, the Option Holder shall
make appropriate arrangements with the Company to provide for the amount of
additional withholding required by Sections 3102 and 3402 of the Code and
applicable state income tax laws, including payment of such taxes through
delivery of shares of Stock or by withholding Stock to be issued under the
Option, as provided in Article XVII.


(ii)Incentive Options. If an Option Holder makes a disposition (as defined in
Section 424(c) of the Code) of any Stock acquired pursuant to the exercise of an
Incentive Option prior to the expiration of two years from the date on which the
Incentive Option was granted or prior to the expiration of one year from the
date on which the Option was exercised, the Option Holder shall send written
notice to the Company at the Company's principal place of business of the date
of such disposition, the number of shares disposed of, the amount of proceeds
received from such disposition and any other information relating to such
disposition as the Company may reasonably request. The Option Holder shall, in
the event of such a disposition, make appropriate arrangements with the Company
to provide for the amount of additional withholding, if any, required by
Sections 3102 and 3402 of the Code and applicable state income tax laws.


(h)Consideration for Grant of Options. The Committee may require each Eligible
Employee who is granted an Option to agree to remain in the employment of the
Company, at the pleasure of the Company, for a continuous period of at least six
months after the date an Option is granted, at the salary rate or other
compensation in effect on the date of such agreement or at such changed rate as
may be fixed, from time to time, by the Company. Nothing in this paragraph shall
offset or impair the Company's right to terminate the employment of any
employee. The Committee may require each Eligible Consultant who is granted an
Option to agree to comply with all of the terms and conditions or specified
terms and conditions of the agreement between such Eligible Consultant and the
Company. If an Option Holder violates any such agreement, UnitedGlobalCom may,
in its sole discretion, rescind the transfer of any Shares to the Option Holder
pursuant to the exercise of any portion of the Option. Upon notice of any such
rescission, the Option Holder will deliver promptly to the Company certificates
representing the Shares, duly endorsed for transfer to the Company.


7.3    Restrictions on Incentive Options.

14

--------------------------------------------------------------------------------





(a)Initial Exercise . The aggregate Fair Market Value of the Shares with respect
to which Incentive Options are exercisable for the first time by an Option
Holder in any calendar year, under the Plan or otherwise, shall not exceed
$100,000. For this purpose, the Fair Market Value of the Shares shall be
determined as of the date of grant of the Option.


(b)Ten Percent Stockholders . Incentive Options granted to an Option Holder who
is the holder of record of 10% or more of the outstanding Stock of
UnitedGlobalCom shall have an Option Price equal to not less than 110% of the
Fair Market Value of the Shares on the date of grant of the Option and the
Option Period for any such Option shall not exceed five years.
(c)



7.4    Stockholder Privileges. No Option Holder shall have any rights as a
stockholder with respect to any shares of Stock covered by an Option until the
Option Holder becomes the holder of record of such Stock, and no adjustments
shall be made for dividends or other distributions or other rights as to which
there is a record date preceding the date such Option Holder becomes the holder
of record of such Stock, except as provided in Article IV.




ARTICLE VIII -
RESTRICTED STOCK AWARDS


8.1    Grant. Subject to the limitations of the Plan, the Committee may grant a
Participant one or more Awards of Restricted Stock, shall determine the time
when each such Award shall be granted, shall determine whether shares of Stock
covered by Awards of Restricted Stock will be issued at the beginning or the end
of the Restriction Period and whether Dividend Equivalents will be paid during
the Restriction Period in the event shares of the applicable series of Stock are
to be issued at the end of the Restriction Period, and shall designate (or set
forth the basis for determining) the Vesting Date or Vesting Dates for each
Award of Restricted Stock, and may prescribe other restrictions, terms, and
conditions applicable to the vesting of such Restricted Stock in addition to
those provided in the Plan. The Committee shall determine the price, if any, to
be paid by the Participant for the Restricted Stock; provided, however, that the
issuance of Restricted Stock shall be made for at least the minimum
consideration necessary to permit such Restricted Stock to be deemed fully paid
and non-assessable. All determinations made by the Committee pursuant to this
Section 8.1 shall be specified in the Award Certificate.


8.2    Issuance of Restricted Stock at Beginning of the Restriction Period. If
shares of the applicable series of Stock are issued at the beginning of the
Restriction Period, the stock certificate or certificates representing such
Restricted Stock shall be registered in the name of the Participant to whom such
Restricted Stock shall have been awarded. During the Restriction Period,
certificates representing the Restricted Stock and any securities constituting
Retained Distributions (as defined in Section 8.3 below) shall bear a
restrictive legend to the effect that ownership of the Restricted Stock (and
such Retained Distributions), and the enjoyment of all rights appurtenant
thereto, are subject to the restrictions, terms, and conditions provided in the
Plan and the applicable Award Certificate. Such certificates shall remain in the
custody of the Company or its designee, and the Participant shall deposit with
the custodian stock powers or other instruments of assignment, each endorsed in
blank, so as to permit retransfer to the Company of all or any portion of the
Restricted Stock and any securities constituting Retained

15

--------------------------------------------------------------------------------



Distributions that shall be forfeited or otherwise not become vested in
accordance with the Plan and the applicable Award Certificate.


8.3    Restrictions. Restricted Stock issued at the beginning of the Restriction
Period shall constitute issued and outstanding shares of the applicable series
of Stock for all corporate purposes. The Participant will have the right to vote
such Restricted Stock, to receive and retain such dividends and distributions,
as the Committee may designate, paid or distributed on such Restricted Stock,
and to exercise all other rights, powers, and privileges of a stockholder of
shares of the applicable series of Stock with respect to such Restricted Stock;
except, that, unless otherwise determined by the Committee and provided in the
applicable Award Certificate, (a) the Participant will not be entitled to
delivery of the stock certificate or certificates representing such Restricted
Stock until the Restriction Period shall have expired and unless all other
vesting requirements with respect thereto shall have been fulfilled or waived;
(b) the Company or its designee will retain custody of the stock certificate or
certificates representing the Restricted Stock during the Restriction Period as
provided in Section 8.2; (c) other than such dividends and distributions as the
Committee may designate, the Company or its designee will retain custody of all
distributions ("Retained Distributions") made or declared with respect to the
Restricted Stock (and such Retained Distributions will be subject to the same
restrictions. terms and vesting, and other conditions as are applicable to the
Restricted Stock) until such time, if ever, as the Restricted Stock with respect
to which such Retained Distributions shall have been made, paid, or declared
shall have become vested, and such Retained Distributions shall not bear
interest or be segregated in a separate account; (d) the Participant may not
sell, assign, transfer, pledge, exchange, encumber, or dispose of the Restricted
Stock or any Retained Distributions or his interest in any of them during the
Restriction Period; and (e) a breach of any restrictions, terms, or conditions
provided in the Plan or established by the Committee with respect to any
Restricted Stock or Retained Distributions will cause a forfeiture of such
Restricted Stock and any Retained Distributions with respect thereto.


8.4    Issuance of Stock at End of the Restriction Period. Restricted Stock
issued at the end of the Restriction Period shall not constitute issued and
outstanding shares of the applicable series of Stock, and the Participant shall
not have any of the rights of a stockholder with respect to the shares of Stock
covered by such an Award of Restricted Stock, in each case until such Shares
shall have been transferred to the Participant at the end of the Restriction
Period. If and to the extent that shares of Stock are to be issued at the end of
the Restriction Period, the Participant shall be entitled to receive Dividend
Equivalents with respect to the shares of Stock covered thereby either (i)
during the Restriction Period or (ii) in accordance with the rules applicable to
Retained Distributions, as the Committee may specify in the Agreement.


8.5    Completion of Restriction Period.


(a)On the Vesting Date with respect to each Award of Restricted Stock and the
satisfaction of any other applicable restrictions, terms, and conditions, (a)
all or the applicable portion of such Restricted Stock shall become vested, and
(b) any Retained Distributions and any unpaid Dividend Equivalents with respect
to such Restricted Stock shall become vested to the extent that the Restricted
Stock related thereto shall have become vested, all in accordance with the terms
of the applicable Award Certificate. Any Restricted Stock, Retained
Distributions, and any unpaid Dividend Equivalents that shall not become vested
shall



16

--------------------------------------------------------------------------------



be forfeited to the Company, and the Participant shall not thereafter have any
rights (including dividend and voting rights) with respect to such Restricted
Stock, Retained Distributions, and any unpaid Dividend Equivalents that shall
have been so forfeited. The Committee may, in its discretion, provide that the
delivery of any Restricted Stock, Retained Distributions, and unpaid Dividend
Equivalents that shall have become vested, shall be deferred until such date or
dates as the recipient may elect. Any election of a recipient pursuant to the
preceding sentence shall be filed in writing with the Committee in accordance
with such rules and regulations, including any deadline for the making of such
an election, as the Committee may provide. A Participant's right to retain a
Restricted Stock Award granted to him under Section 8.1 shall be subject to such
restrictions, if any, as may be established by the Committee in its sole
discretion or as may be otherwise provided in the Plan.


(b)Except as otherwise determined by the Committee in its sole discretion, in
the event of the death or Disability of a Participant, all required periods of
service and other restrictions applicable to Restricted Stock Awards then held
by him shall lapse and all such Restricted Stock Awards shall become fully
nonforfeitable. Except as otherwise determined by the Committee in its sole
discretion or as otherwise provided in the Plan, if a Participant's employment
or consulting services terminate for any other reason, any Restricted Stock
Awards as to which the period for which services are required or other
restrictions have not been satisfied (or waived or accelerated as provided
herein) shall be forfeited, and all shares of Stock related thereto shall be
immediately returned to UnitedGlobalCom.


ARTICLE IX -
STOCK UNITS


9.1    Grant. The Committee may, in addition to granting Awards of Options,
Stock Appreciation Rights and Restricted Stock, subject to the limitations of
the Plan, grant Eligible Employees awards of Stock Units. An Award of Stock
Units may be in the form of Shares of Stock or Units, the value of which is
based, in whole or in part, on the Fair Market Value of the Shares of Stock.
Subject to the provisions of the Plan, including any rules established pursuant
to Section 9.2, awards of Stock Units shall be subject to such terms,
restrictions, conditions, vesting requirements, and payment rules as the
Committee may determine in its discretion, which need not be identical for each
Award.


9.2    Rules. The Committee may, in its discretion, establish any or all of the
following rules for application to an Award of Stock Units:


(a)Any shares of Stock which are part of an award of Stock Units may not be
assigned, sold, transferred, pledged, or otherwise encumbered prior to the date
on which the shares are issued or, if later, the date provided by the Committee
at the time of the Award.


(b)Such Awards may provide for the payment of cash consideration by the person
to whom such Award is granted or provide that the Award, and any shares of Stock
to be issued in connection therewith, if applicable, shall be delivered without
the payment of cash consideration; provided, however, that the issuance of any
shares of Stock in connection with an Award of Stock Units shall be for at least
the minimum consideration necessary to permit such shares to be deemed fully
paid and nonassessable.



17

--------------------------------------------------------------------------------



(c)Awards of Stock Units may relate in whole or in part to performance or other
criteria established by the Committee at the time of grant.


(d)Awards of Stock Units may provide for deferred payment schedules, vesting
over a specified period of service, the payment (on a current or deferred basis)
of dividend equivalent amounts with respect to the number of shares of Stock
covered by the Award, and elections by the Participant to defer payment of the
Award or the lifting of restrictions on the Award, if any.


(e)In such circumstances as the Committee may deem advisable, the Committee may
waive or otherwise remove, in whole or in part, any restrictions or limitations
to which a Stock Unit Award was made subject at the time of grant.




ARTICLE X -
STOCK APPRECIATION RIGHTS


10.1    Grant of Stock Appreciation Rights. Subject to the limitations of the
Plan, Stock Appreciation Rights (“SARs”) may be granted by the Committee to such
Eligible Employees or Eligible Consultants in such numbers, with respect to
Shares, and at such times during the term of the Plan as the Committee shall
determine. A SAR may be granted to an Option Holder (hereafter called a “related
Option”) with respect to all or a portion of the Shares subject to the related
Option (a “Tandem SAR”) or may be granted separately to an Eligible Employee or
an Eligible Consultant (a “Free Standing SAR”). Subject to the limitations of
the Plan, SARs shall be exercisable, in whole or in part, upon notice to UGC
upon such terms and conditions as are provided in the Award Certificate.


10.2    Tandem SARs. A Tandem SAR may be granted either concurrently with the
grant of the related Option or at any time thereafter prior to the complete
exercise, termination, expiration, or cancellation of such related Option.
Tandem SARs shall be exercisable only at the time and to the extent that the
related Option is exercisable (and may be subject to such additional limitations
on exercisability as the Award Certificate may provide) and in no event after
the complete termination or full exercise of the related Option. Upon the
exercise or termination of the related Option, the Tandem SAR with respect
thereto shall be canceled automatically to the extent of the number of Shares
with respect to which the related Option was so exercised or terminated. Subject
to the limitations of the Plan, upon the exercise of a Tandem SAR and unless
otherwise determined by the Committee and provided in the applicable Award
Certificate, (i) the Option Holder shall be entitled to receive from the
Company, for each Share with respect to which the Tandem SAR is being exercised,
consideration (in the form determined as provided in Section 10.4) equal in
value to the excess of the Fair Market Value of a Share with respect to which
the Tandem SAR was granted on the date of exercise over the related Option
purchase price per Share, and (ii) the related Option with respect thereto shall
be canceled automatically to the extent of the number of Shares with respect to
which the Tandem SAR was so exercised.


10.3    Free Standing SARs. Free standing SARs shall be exercisable at the time,
to the extent and upon the terms and conditions set forth in the applicable
Award Certificate. The base price of a Free Standing SAR may be more than, less
than, or equal to the Fair Market Value of

18

--------------------------------------------------------------------------------



the Stock with respect to which the Free Standing SAR was granted as of the date
the Free Standing SAR is granted. Subject to the limitations of the Plan, upon
the exercise of a Free Standing SAR and unless otherwise determined by the
Committee and provided in the applicable Award Certificate, the Participant
shall be entitled to receive from the Company, for each Share with respect to
which the Free Standing SAR is being exercised, consideration (in the form
determined as provided in Section 10.4) equal in value to the excess of the Fair
Market Value of a Share with respect to which the Free Standing SAR was granted
on the date of exercise over the base price per share of such Free Standing SAR.


10.4    Consideration. The consideration to be received upon the exercise of a
SAR by the Participant shall be paid in cash, Shares of Stock with respect to
which the SAR was granted (valued at Fair Market Value on the date of exercise
of such SAR), a combination of cash and such Shares of Stock or such other
consideration, in each case, as determined by the Committee. No fractional
Shares of Stock shall be issuable upon exercise of a SAR, and unless otherwise
provided in the applicable Award Certificate, the Participant will receive cash
in lieu of fractional shares. Unless the Committee shall otherwise determine, to
the extent a Free Standing SAR is exercisable, it will be exercised
automatically for cash on its expiration date.


10.5    Limitations. The applicable Award Certificate may provide for a limit on
the amount payable to a Participant upon exercise of SARs at any time or in the
aggregate, for a limit on the number of SARs that may be exercised by the
Participant in whole or in part for cash during any specified period, for a
limit on the time periods during which a Participant may exercise SARs and for
such other limits on the rights of the Participant and such other terms and
conditions of the SAR including, without limitation, a condition that the SAR
may be exercised only in accordance with rules and regulations adopted from time
to time, as the Committee may determine. Unless otherwise so provided in the
applicable Award Certificate, any such limit relating to a Tandem SAR shall not
restrict the exercisability of the related Option. Such rules and regulations
may govern the right to exercise SARs granted prior to the adoption or amendment
of such rules and regulations as well as SARs granted thereafter.


10.6    Exercise. For purposes of this Article X, the date of exercise of a SAR
shall mean the date on which the Company shall have received notice from the
Participant of the exercise of such SAR (unless otherwise determined by the
Committee and provided in the applicable Award Certificate).


10.7    Termination of Services Upon the termination of the services of a
Participant, any SARs then held by such Participant shall be exercisable within
the time periods, and upon the same conditions with respect to the reasons for
termination of services, as are specified in Section 7.2(d) with respect to
Options.


ARTICLE XI -
STOCK BONUSES


The Committee may award Stock Bonuses to such Participants, subject to such
conditions and restrictions, as it determines in its sole discretion. Stock
Bonuses may be either outright grants of Stock, or may be grants of Stock
subject to and conditioned upon certain employment or performance related goals.

19

--------------------------------------------------------------------------------





ARTICLE XII -
OTHER COMMON STOCK GRANTS


From time to time during the duration of this Plan, the Board may, in its sole
discretion, adopt one or more incentive compensation arrangements for
Participants pursuant to which the Participants may acquire shares of Stock,
whether by purchase, outright grant, or otherwise. Any such arrangements shall
be subject to the general provisions of this Plan and all shares of Stock issued
pursuant to such arrangements shall be issued under this Plan.


ARTICLE XIII -
RIGHTS OF PARTICIPANTS


13.1    Service. Nothing contained in the Plan or in any Option, or other Award
granted under the Plan shall confer upon any Participant any right with respect
to the continuation of his employment by, or consulting relationship with, the
Company, or interfere in any way with the right of the Company, subject to the
terms of any separate employment agreement or other contract to the contrary, at
any time to terminate such services or to increase or decrease the compensation
of the Participant from the rate in existence at the time of the grant of an
Award. Whether an authorized leave of absence, or absence in military or
government service, shall constitute a termination of service shall be
determined by the Committee at the time.


13.2    Nontransferability. Except as permitted by applicable law and
regulation, unless otherwise determined by the Committee and provided in the
applicable Award Certificate, no right or interest of any Participant in an
Option, a Stock Appreciation Right, a Restricted Stock Award (prior to the
completion of the restriction period applicable thereto), a Stock Unit, or other
Award granted pursuant to the Plan, shall be assignable or transferable other
than by will or the laws of descent and distribution or pursuant to a Domestic
Relations Order, and except as otherwise required pursuant to a Domestic
Relations Order, such right or interest of any Participant in an Option, a Stock
Appreciation Right, a Restricted Stock Award (prior to the completion of the
restriction period applicable thereto), a Stock Unit, or other Award granted
pursuant to the Plan may be exercised during the lifetime of the Participant
only by such Participant (or his or her court appointed legal representative).


13.3    No Plan Funding. Obligations to Participants under the Plan will not be
funded, trusteed, insured or secured in any manner. The Participants under the
Plan shall have no security interest in any assets of the Company, and shall be
only general creditors of the Company.


ARTICLE XIV -
GENERAL RESTRICTIONS


14.1    Investment Representations. UnitedGlobalCom may require any person to
whom an Option, Stock Appreciation Right, Restricted Stock Award, Stock Unit, or
Stock Bonus is granted, as a condition of exercising such Option or Stock
Appreciation Right, or receiving such Restricted Stock Award, Stock Unit, or
Stock Bonus, to give written assurances in substance and form satisfactory to
UnitedGlobalCom and its counsel to the effect that such person is acquiring the
Stock for his own account for investment and not with any present intention of
selling or

20

--------------------------------------------------------------------------------



otherwise distributing the same, and to such other effects as UnitedGlobalCom
deems necessary or appropriate in order to comply with Federal and applicable
state securities laws. Legends evidencing such restrictions may be placed on the
Stock certificates.


14.2    Compliance with Securities Laws. Each Option, Stock Appreciation Right,
Restricted Stock Award, Stock Unit, and Stock Bonus grant shall be subject to
the requirement that, if at any time counsel to UnitedGlobalCom shall determine
that the listing, registration or qualification of the shares subject to such
Option, Stock Appreciation Right, Restricted Stock Award, Stock Unit, or Stock
Bonus grant upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental or regulatory body, is necessary as
a condition of, or in connection with, the issuance or purchase of shares
thereunder, such Option, Stock Appreciation Right, Restricted Stock Award, Stock
Unit or Stock Bonus grant may not be accepted or exercised in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained on conditions acceptable to the Committee. Nothing
herein shall be deemed to require UnitedGlobalCom to apply for or to obtain such
listing, registration or qualification.


14.3    Changes in Accounting Rules. Except as provided otherwise at the time an
Award is granted, notwithstanding any other provision of the Plan to the
contrary, if, during the term of the Plan, any changes in the financial or tax
accounting rules applicable to Options, Stock Appreciation Rights, Restricted
Stock Awards, Stock Units or other Awards shall occur which, in the sole
judgment of the Committee, may have a material adverse effect on the reported
earnings, assets or liabilities of UnitedGlobalCom, the Committee shall have the
right and power to modify as necessary, any then outstanding and unexercised
Options, Stock Appreciation Rights, outstanding Restricted Stock Awards,
outstanding Stock Units and other outstanding Awards as to which the applicable
services or other restrictions have not been satisfied.


14.4    Award Certificate. Any Award Certificate may contain (but shall not be
required to contain) such provisions as the Committee deems appropriate (A) to
insure that the penalty provisions of Section 4999 of the Code will not apply to
any stock, cash or other property received by the Participant with respect to
such Award or (B) to provide cash payments to the Participant to mitigate the
impact of such penalty provisions upon the Participant.


ARTICLE XV -
OTHER EMPLOYEE BENEFITS


The amount of any compensation deemed to be received by a Participant as a
result of the exercise of an Option or Stock Appreciation Right, the sale of
shares received upon such exercise, the vesting of any Restricted Stock Award,
receipt of Stock Bonuses, distributions with respect to Stock Units, or the
grant of Stock shall not constitute "earnings" or "compensation" with respect to
which any other employee benefits of such employee are determined, including
without limitation benefits under any pension, profit sharing, 401(k), life
insurance or salary continuation plan.



21

--------------------------------------------------------------------------------





ARTICLE XVI -
PLAN AMENDMENT, MODIFICATION AND TERMINATION
    
16.1    Amendment and Termination. The Board may at any time terminate, and from
time to time may amend or modify the Plan provided, however, that no amendment
or modification may become effective without approval of the amendment or
modification by the stockholders if stockholder approval is required to enable
the Plan to satisfy any applicable statutory or regulatory requirements, or if
UnitedGlobalCom, on the advice of counsel, determines that stockholder approval
is otherwise necessary or desirable.


No amendment, modification or termination of the Plan shall in any manner
adversely affect any Options, Stock Appreciation Rights, Restricted Stock
Awards, Stock Units, Stock Bonuses or other Award theretofore granted under the
Plan, without the consent of the Participant holding such Options, Stock
Appreciation Rights, Restricted Stock Awards, Stock Units, Stock Bonuses or
other Awards. Nothing contained in the foregoing provisions of this Article XVI
shall be construed to prevent the Committee from providing in any Award
Certificate that the rights of the Participant with respect to the Award
evidenced thereby shall be subject to such rules and regulations as the
Committee may, subject to the express provisions of the Plan, adopt from time to
time or impair the enforceability of any such provision.


ARTICLE XVII -
WITHHOLDING


17.1    Withholding Requirement. UnitedGlobalCom's obligations to deliver shares
of Stock upon the exercise of any Option, or Stock Appreciation Right, the
vesting of any Restricted Stock Award, payment with respect to Stock Units, or
the grant of Stock shall be subject to the Participant's satisfaction of all
applicable federal, state and local income and other tax withholding
requirements.


17.2    Withholding With Stock. At the time the Committee grants an Option,
Stock Appreciation Right, Restricted Stock Award, Stock Unit, Stock Bonus, other
Award, or Stock or at any time thereafter, it may, in its sole discretion, grant
the Participant an election to pay all such amounts of tax withholding, or any
part thereof, by electing (a) to have UnitedGlobalCom withhold from Shares
otherwise issuable to the Participant, Shares of Stock having an aggregate Fair
Market Value equal to the minimum amount required to be withheld or such lesser
amount as may be elected by the Participant; provided however, that the amount
of Stock so withheld shall not result in an accounting charge to the Company, or
(b) to transfer to UnitedGlobalCom a number of shares of Stock that were
acquired by the Participant more than six months prior to the transfer to
UnitedGlobalCom and that have an aggregate Fair Market Value equal to the amount
required to be withheld or such lesser amount as may be elected by the
Participant. All elections shall be subject to the approval or disapproval of
the Committee. The value of shares of Stock to be withheld shall be based on the
Fair Market Value of the Stock on the date that the amount of tax to be withheld
is to be determined (the "Tax Date"). Any such elections by Participants to have
shares of Stock withheld for this purpose will be subject to the following
restrictions:


(a)All elections must be made prior to the Tax Date.

22

--------------------------------------------------------------------------------





(b)All elections shall be irrevocable.


(c)If the Participant is an officer or director of UnitedGlobalCom within the
meaning of Section 16 of the 1934 Act ("Section 16"), the Participant must
satisfy the requirements of such Section 16 and any applicable rules thereunder
with respect to the use of Stock to satisfy such tax withholding obligation.


ARTICLE XVIII -
REQUIREMENTS OF LAW


18.1    Requirements of Law The issuance of Stock and the payment of cash
pursuant to the Plan shall be subject to all applicable laws, rules and
regulations.


18.2    Federal Securities Law Requirements. If a Participant is an officer or
director of UnitedGlobalCom within the meaning of Section 16, Awards granted
hereunder shall be subject to all conditions required under Rule 16b-3, or any
successor rule promulgated under the 1934 Act, to qualify the Award for any
exception from the provisions of Section 16(b) of the 1934 Act available under
that Rule.


18.3    Governing Law. The Plan and all agreements hereunder shall be construed
in accordance with and governed by the laws of the State of Delaware.


ARTICLE XVIX -
MISCELLANEOUS


19.1    Expiration. The Plan shall terminate whenever the Board adopts a
resolution to that effect. If not sooner terminated by the Board, the Plan shall
terminate and expire on May 31, 2013. After termination, no additional Awards
shall be granted under the Plan, but UnitedGlobalCom shall continue to recognize
Awards previously granted.


19.2    Amendments, Etc. The Board may from time to time amend, modify ,suspend
or terminate the Plan. Nevertheless, no such amendment, modification, suspension
or termination shall, without the consent of the Participant, impair any Award
previously granted under the Plan or deprive any Participant of any Shares that
he may have acquired through or as a result of the Plan.


19.3    Treatment of Proceeds. Proceeds from the sale of Stock pursuant to
Options or other Awards granted under the Plan shall constitute general funds of
UnitedGlobalCom.


19.4    Section Headings. The section headings are included herein only for
convenience, and they shall have no effect on the interpretation of the Plan.


19.5    Severability. If any article, section, subsection or specific provision
is found to be illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of the Plan, and the Plan shall be
construed and enforced as if such illegal and invalid provision had never been
set forth in the Plan.

23

--------------------------------------------------------------------------------





19.6    Gender and Number. Except when otherwise indicated by the context, the
masculine gender shall include the feminine gender, and the definition of any
term herein in the singular shall also include the plural.


19.7    Company's Rights. The grant of Awards pursuant to the Plan shall not
affect in any way the right or power of the Company to make reclassifications,
reorganizations, or other changes of or to its capital or business structure or
to merge, consolidate, liquidate, sell, or otherwise dispose of all or any part
of its business or assets.


ARTICLE XX -
DURATION OF THE PLAN


The Plan shall be effective as of September 1, 2003, and Awards may be granted
under the Plan on and after such date, provided, however, that the Plan must be
approved by the stockholders of the Company within twelve months after said date
and any Awards granted prior to approval by the stockholders may not be
exercised until such approval is obtained and if the stockholders of the Company
do not approve this Plan within twelve months after the adoption of the Plan by
the Board, all Awards shall become null and void and shall be cancelled. Unless
sooner terminated by the Board of Directors, the Plan shall terminate at the
close of business on August 31, 2013, and no Option, Stock Appreciation Right,
Restricted Stock Award, Stock Unit, Stock Bonus, other Award or Stock shall be
granted, or offer to purchase Stock made, after such termination. Options, Stock
Appreciation Rights, Restricted Stock Awards, other Awards, and Stock Units
outstanding at the time of the Plan termination may continue to be exercised, or
become free of restrictions, or paid, in accordance with their terms.
Dated: December 17, 2003
UNITEDGLOBALCOM, INC., a Delaware corporation
By:_____________________________________________





24